Exhibit 10.68

 

INTELLECTUAL PROPERTY MATTERS AGREEMENT

 

between

 

AGILENT TECHNOLOGIES, INC.

 

Verigy LTD.

 

and

 

VERIGY (SINGAPORE) PTE. LTD.

 

Dated as of June 1, 2006

 

--------------------------------------------------------------------------------


 

INTELLECTUAL PROPERTY MATTERS AGREEMENT

 

THIS INTELLECTUAL PROPERTY MATTERS AGREEMENT (this “Agreement”) is dated as of
June 1, 2006, by and between Agilent Technologies, Inc., a Delaware corporation
(“Agilent”), Verigy Ltd., a company organized under the laws of Singapore
(“Verigy”) and Verigy (Singapore) Pte. Ltd., a company organized under the laws
of Singapore and a wholly owned subsidiary of Verigy (“Verigy IP Sub”). Agilent,
Verigy and Verigy IP Sub are each a “Party” and collectively, the “Parties”.
Each reference to the words “Party” or “Parties” herein shall refer collectively
to such Party or Parties on its or their own behalf and on behalf of each of its
or their Affiliates.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Master Separation and Distribution Agreement entered
into by and between the Verigy and Agilent (the “Master Separation and
Distribution Agreement”), the Parties have agreed to separate the Business from
Agilent;

 

WHEREAS, it is the intent of the Parties, in accordance with the Master
Separation and Distribution Agreement, the General Assignment and Assumption
Agreement to be entered into between Agilent and Verigy (the “General Assignment
and Assumption Agreement”), and the other agreements and instruments provided
for therein, that Agilent convey, and cause its Subsidiaries to convey, to
Verigy and its Subsidiaries substantially all of the business and assets of the
Business and that Verigy and its Subsidiaries assume certain of the liabilities
related to the Business;

 

WHEREAS, it is the intent of the Parties that Agilent convey, and cause its
Subsidiaries convey, certain intellectual property rights and certain technology
to Verigy IP Sub, to license certain other intellectual property rights to
Verigy IP Sub, and for Verigy IP Sub, Verigy and its Affiliates to grant a
license back to Agilent under the transferred intellectual property rights
subject to the terms and conditions set forth in this Agreement:

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth below, and other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the parties hereby agree
as follows:

 

ARTICLE I

DEFINITIONS AND RULES OF CONSTRUCTION

 

1.1                                 Definitions.

 

Unless otherwise defined in the Master Separation and Distribution Agreement,
capitalized terms used in this Agreement shall have the meanings ascribed to
them herein or in Exhibit A to this Agreement. In the event of any conflict
between the definitions in this Agreement and in the Master Separation and
Distribution Agreement, the terms of this Agreement shall control.

 

1.2                                 Rules of Construction.

 

(a)                                  This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the Party drafting or causing any instrument to be drafted.

 

(b)                                 The words “hereof, “herein” and “hereunder”
and words of similar import when used in this Agreement will refer to this
Agreement as a whole (including any annexes, exhibits and schedules to this
Agreement) and not to any particular provision of this Agreement, and
section and subsection references are to this Agreement unless otherwise
specified. The words “include”, “including”, or “includes” when used herein
shall be deemed in each case to be followed by the words “without limitation” or
words having similar import. The headings and table of contents in this
Agreement are included for convenience of reference only and will not limit or
otherwise affect the meaning or interpretation of this Agreement. The meanings
given to terms defined herein will be equally applicable to both the singular
and plural forms of such terms.

 

--------------------------------------------------------------------------------


 

ARTICLE II

TRANSFERRED INTELLECTUAL PROPERTY RIGHTS AND TECHNOLOGY

 

2.1                                 Assignment of Intellectual Property Rights.
  Agilent agrees to, and agrees to cause its Subsidiaries to, grant, assign and
convey to Verigy IP Sub the Transferred Intellectual Property Rights. For the
avoidance of doubt, the Transferred Intellectual Property Rights are transferred
subject to the licenses granted to Agilent in Article IV below, the competitive
restrictions in Article IX, and all other licenses granted under any such
Intellectual Property Rights existing and in force as of the Distribution Date
(subject to the terms and conditions contained in each such license agreement).
The Transferred Intellectual Property Rights include all of Agilent’s and its
Subsidiaries’ right, title and interest in and to any and all proceeds, causes
of action and rights of recovery against Third Parties for past and future
infringement or misappropriation of any of the Transferred Intellectual Property
Rights. The Parties shall execute an Intellectual Property Assignment in a
form substantially similar to that attached hereto as Exhibit B, and Agilent
shall cause its Subsidiaries to do so as appropriate, to document the transfer
of the Transferred Intellectual Property Rights. Verigy shall have the sole
responsibility, at its sole cost and expense, to file the Intellectual Property
Assignment and any other forms or documents as required to record the assignment
of the Transferred Intellectual Property Rights from Agilent and its
Subsidiaries to Verigy IP Sub; provided however, that, upon request, Agilent
shall provide reasonable assistance to Verigy to record the assignment, at
Verigy’s sole cost and expense. For the avoidance of doubt, the transfer of
Transferred Intellectual Property Rights under this Section 2.1 shall transfer,
assign and convey all of Agilent’s and its Subsidiaries’ rights, title and
interest in and to the Transferred Intellectual Property Rights.

 

(a)                                  Assignment of Transferred Trademarks.   As
part of the assignment of the Transferred Intellectual Property Rights, Agilent
hereby agrees to, and agrees to cause its Subsidiaries to, assign to Verigy IP
Sub all right, title and interest in all countries worldwide in and to the
Transferred Trademarks and any applications and registrations related thereto,
including all common law trademark or trade name rights in such Transferred
Trademarks, together with the goodwill of the business symbolized by such
Transferred Trademarks.

 

2.2                                 Assignment of Intellectual Property
Licenses.   Agilent agrees to, and agrees to cause its Subsidiaries to, assign
and convey to Verigy IP Sub, the Transferred Licenses, subject to the terms,
conditions and restrictions of each Transferred License. Verigy acknowledges and
agrees that it shall have sole responsibility to seek and obtain the consent of
any Third Party necessary for the transfer of any of the Transferred Licenses,
and shall bear sole responsibility for any consideration necessary for their
transfer, provided however that upon request Agilent will provide reasonable
assistance in obtaining such consent, at Verigy’s (or its Subsidiaries’) sole
expense. For the avoidance of doubt, and subject to the terms and conditions of
the Transferred Licenses, upon the assignment and conveyance of the Transferred
Licenses to Verigy IP Sub, Verigy IP Sub shall succeed to all of the rights and
responsibilities of Agilent and Agilent’s Subsidiaries under each such
Transferred License, including any liabilities arising under such Transferred
License prior to the date of such assignment and conveyance, which liabilities
shall be the responsibility of Verigy and/or Verigy IP Sub.

 

2.3                                 Transfer of Business Technology.   Agilent
agrees to, and agrees to cause its Subsidiaries to, grant, assign and convey to
Verigy IP Sub the Business Technology. For the avoidance of doubt, the transfer
of the Business Technology does not include the transfer of any Intellectual
Property Rights in or to the Business Technology; such Intellectual Property
Rights are either transferred to Verigy IP Sub as Transferred Intellectual
Property Rights in Section 2.1 above or are licensed to Verigy IP Sub in
Section 3.1 below.

 

2

--------------------------------------------------------------------------------


 

ARTICLE III

LICENSES TO VERIGY

 

3.1                                 License Grants.   Agilent agrees to, and
agrees to cause its Affiliates to, grant to Verigy IP Sub the following
personal, irrevocable, non-exclusive, worldwide, royalty free and
non-transferable (except as specified below in Article 8 below) licenses under
the Licensed Agilent IPR subject to the terms of this Agreement as follows:

 

(a)                                  Patents.   Under the Agilent Patents, a
license to make (including the right to practice methods, processes and
procedures), have made (subject to Section 3.2), use, lease, sell, offer for
sale and import Verigy Products solely within the Verigy Field. The Agilent
Patent licenses set forth in this Section 3.1(a) shall expire, with respect to
each individual licensed Patent, upon the expiration of the term of each such
Agilent Patent.

 

(b)                                 Copyrights.   Under its and their Copyrights
in and to the Business Technology and Verigy Products, (i) to reproduce and have
reproduced the works of authorship included therein and Improvements thereof
prepared by or on behalf of Verigy IP Sub, in whole or in part, solely as
part of Verigy Products in the Verigy Field, (ii) to prepare Improvements or
have Improvements prepared for it based upon such works of authorship solely to
create Verigy Products in the Verigy Field, (iii) to distribute (by any means
and using any technology, whether now known or unknown) copies of the works of
authorship included therein (and Improvements thereof prepared by or on behalf
of Verigy IP Sub) to the public by sale or other transfer of ownership or by
rental, lease or lending, solely as part of Verigy Products in the Verigy Field,
(iv) to perform (by any means and using any technology, whether now known or
unknown, including without limitation electronic transmission) and display the
works of authorship included therein (and Improvements thereof prepared by or on
behalf of Verigy IP Sub), in all cases solely as part of Verigy Products in the
Verigy Field; and (v) to use such works of authorship (and Improvements thereof
prepared by or on behalf of Verigy IP Sub) solely to design, develop,
manufacture and have manufactured (subject to Section 3.2), sell and support
Verigy Products in the Verigy Field.

 

(c)                                  Database Rights.   Under its and their
Database Rights in and to the Business Technology, to extract data from the
databases included therein and to re-utilize such data (and Improvements thereof
prepared by or on behalf of Verigy IP Sub) solely to design, develop,
manufacture and have manufactured (subject to Section 3.2), sell and support
Verigy Products in the Verigy Field.

 

(d)                                 Mask Works Rights.   Under its and their
Mask Work Rights in and to the Business Technology, (i) to reproduce and have
reproduced (subject to Section 3.2), by optical, electronic or any other means,
mask works and semiconductor topologies included in the Business Technology and
embodied in Verigy Products solely in the Verigy Field, (ii) to import or
distribute a product in which any such mask work or semiconductor topology is
embodied, and (iii) to permit Third Parties to do any of the forgoing.

 

(e)                                  Trade Secrets and Industrial Designs.
  Under its and their Trade Secrets and Industrial Designs used in designing,
developing, manufacturing, selling or supporting the Business Technology (and
Improvements thereof prepared by or on behalf of Verigy IP Sub) solely to
design, develop, manufacture and have manufactured (subject to Section 3.2),
sell and maintain Verigy Products in the Verigy Field.

 

(f)                                    Third Party Licenses.   With respect to
Intellectual Property Rights licensed to Agilent or its Subsidiaries by a Third
Party, the license grants set forth in this Article III shall be subject to all
of the conditions set forth in the relevant license agreement between Agilent
(or its Subsidiary, as the case may be) and such Third Party, in addition to all
of the terms, conditions and restrictions set forth herein. Licenses to Verigy
under Intellectual Property Rights owned by a

 

3

--------------------------------------------------------------------------------


 

Third Party shall expire on the expiration of the term of the corresponding
license agreement between such Third Party and Agilent (or its Subsidiary), as
the case may be.

 

(i)                                     With respect to those certain Technology
and/or IPR agreements between Agilent and Third Parties, including those with
Hewlett Packard Co. arising out of Agilent’s spin-off from Hewlett Packard Co.,
that permit Agilent to request that the Third Party grant similar rights to
Verigy IP Sub as a spin-off, Agilent will make such request to each Third Party
and will provide Verigy IP Sub with reasonable assistance in obtaining such
rights.

 

(g)                                 Software.   Without limiting the generality
of the foregoing licenses granted in this Section 3.1, with respect to software
transferred to Verigy IP Sub pursuant to Article 2 above, such licenses include
the right to use, modify, and reproduce in source code and object code form such
software (and Improvements thereof made by or on behalf of Verigy IP Sub) solely
to create Verigy Products in the Verigy Field, and to sell and maintain such
software, in source code and object code form, as part of such Verigy Products;
provided, however, that with respect to Agilent Commercial Software, Verigy IP
Sub shall be limited to using no more than ten percent (10%) of the lines of
code of any Agilent Commercial Software in any Verigy Product sold or maintained
by Verigy IP Sub or its Affiliates to a Third Party after the Distribution Date
(it being understood that such restriction shall not apply, however, to Verigy
IP Sub’s use of any software code contained in any Verigy Commercial Software to
the extent that Verigy IP Sub desires to continue to sell such Verigy Product in
a form containing such software code or Improvements thereto).

 

(i)                                     Verigy acknowledges and agrees that,
subsequent to the Distribution Date, Verigy and its Affiliates may no longer use
de-encryption algorithms or other access methods that were previously provided
by Agilent to internal Agilent users to enable those internal Agilent users to
use locked or encrypted copies of Agilent Commercial Software or other software,
except to the extent necessary to continue using those copies rightfully in use
before the Distribution Date. Any access after the Distribution Date by Verigy,
or a Verigy Affiliate, to additional copies of such Agilent Commercial Software
or other software (beyond those copies rightfully in use before the Distribution
Date), or to support, updates, revisions or service, shall be as separately
agreed with Agilent or with an appropriate Third Party software vendor.

 

(h)                                 RF10X IPR.   For the avoidance of doubt, as
stated in Exhibit A, Agilent’s and its Subsidiaries’ Intellectual Property
Rights include the RF10X IPR for the purpose of the license grants to Verigy in
this Article III, as applicable. For the further avoidance of doubt and
notwithstanding other provisions of this Agreement, the RF10X IPR licensed to
Verigy IP Sub hereunder shall mean (i) with respect to IPR other than Patents,
such IPR as it exists at the conclusion of the RF10X development program, and
(ii) with respect to Patents, such Patents arising out of the RF10X development
program with a First Effective Filing Date on or before the first anniversary of
the conclusion of the RF10X development program. On or about the Separation
Date, the Parties will execute a separate RF10X Project Agreement to specify
terms and conditions for the development program. Any Agilent obligation to
provide RF10X deliverables shall be as stated in such RF10X Project Agreement.
In addition, to the extent that the RF10X Project Agreement states any term or
condition (specifically including any term or condition pertaining to Technology
or IPR or any ownership, licensing or transfer thereof) that is in conflict with
any term or condition in this Agreement, the Master Separation and Distribution
Agreement or the General Assignment and Assumption Agreement, the RF10X Project
Agreement shall control.

 

3.2                                 Have Made Rights.   The licenses to Verigy
IP Sub in Section 3.1 above shall include the right to have contract
manufacturers and foundries manufacture Verigy Products for Verigy IP Sub and
its Affiliates (including private label or OEM versions of such products), and
are not intended to include

 

4

--------------------------------------------------------------------------------


 

foundry or contract manufacturing activities that Verigy IP Sub or any of its
Affiliates may undertake on behalf of Third Parties, whether directly or
indirectly.

 

3.3                                 Sublicenses.   The licenses granted to
Verigy IP Sub in Section 3.1 above shall not include any right to grant any
sublicenses except as follows:

 

(a)                                  Subsidiaries.   Verigy IP Sub may grant
sublicenses to its Affiliates within the scope of its licenses in Section 3.1
above with no right for such Affiliates to grant further sublicenses other than,
in the case of a sublicensed Affiliate, to another Affiliate of Verigy IP Sub;
provided however, that (i) any such sublicense shall only be effective for such
time as such entity remains an Affiliate of Verigy IP Sub, and (ii) neither
Verigy IP Sub nor any Verigy Affiliate shall be permitted to grant any
sublicense within the scope of the licenses in Section 3.1 to any Third Party
which is involved in a Change of Control transaction with Verigy or any Verigy
Affiliate, without the express prior written consent of Agilent being granted
pursuant to Section 8.2 below.

 

3.4                                 Retroactivity.   Any sublicense granted
pursuant to Section 3.3 above may be made effective retroactively, but shall not
be effective for any time prior to the sublicensee’s becoming an Affiliate of
Verigy IP Sub, and shall only be effective for such times that such entity
remains an Affiliate of Verigy IP Sub.

 

3.5                                 For Resale and End Users.   Any software
licenses granted by Verigy IP Sub to its distributors, resellers, OEM customers,
VAR customers, VAD customers, systems integrators and other channels of
distribution and to its end user customers with respect to any Verigy Product
may include a sublicense under the Intellectual Property Rights licensed by
Agilent and its Affiliates in this Article III, as applicable, solely within the
scope of the licenses set forth in Section 3.1 above, provided that the scope of
such sublicense is limited solely to the exercise of the rights granted by
Verigy IP Sub and only with respect to such Verigy Product.

 

3.6                                 Improvements.   As between Agilent and its
Affiliates on the one hand, and Verigy and its Affiliates on the other hand,
Verigy IP Sub hereby retains all right, title and interest, including all
Intellectual Property Rights, in and to any Improvements made by or on behalf of
Verigy IP Sub (a) to any of the Transferred Intellectual Property Rights or
Business Technology, or (b) in the exercise of the licenses granted to it by
Agilent and its Affiliates in this Article III, subject in each case only to the
ownership interests of Agilent, its Affiliates and Third Parties in the
underlying Intellectual Property Rights improved thereby. Verigy IP Sub shall
not have any obligation under this Agreement to notify Agilent or its Affiliates
of any such Improvements made by or on behalf of it or to disclose or license
any such Improvements to Agilent or its Affiliates.

 

3.7                                 Agilent Restricted Patents.   Agilent hereby
covenants on its own behalf and on behalf of its Affiliates that it will not
assert against Verigy IP Sub or a Verigy Affiliate any Agilent Restricted Patent
that would have been licensed hereunder but for the restriction against Agilent
or its Affiliates licensing such Patent to Verigy IP Sub contained in a Third
Party agreement. Such covenant shall be with respect to any conduct that would
have otherwise been licensed hereunder. Such covenant shall be effective to the
extent permitted by the Third Party agreement.

 

ARTICLE IV

LICENSES TO AGILENT

 

4.1                                 License Grants.   Verigy IP Sub agrees to
grant, and Verigy agrees to cause its Affiliates to grant, to Agilent the
following personal, irrevocable, non-exclusive, worldwide, royalty-free and

 

5

--------------------------------------------------------------------------------


 

non-transferable (except as set forth in Article VIII below) licenses under the
Licensed Verigy IPR subject to the terms of this Agreement as follows:

 

(a)                                  Patents.   Under the Verigy Patents, a
license to make (including the right to practice methods, processes and
procedures), have made (subject to Section 4.2), use, lease, sell, offer for
sale and import Agilent Products (i) with respect to the Transferred Additional
Patents, without restriction as to field of use, and (ii) with respect to all
other Verigy Patents solely in the Agilent Field. The Verigy Patent licenses set
forth in this Section 4.1 shall expire, with respect to each individual licensed
Patent, upon the expiration of the term of each such Verigy Patent.

 

(b)                                 Copyrights.   Under its and their Copyrights
constituting Licensed Verigy IPR, (i) to reproduce and have reproduced (subject
to Section 4.2) the works of authorship included therein and Improvements
thereof prepared by or on behalf of Agilent, in whole or in part, solely as
part of Agilent Products in the Agilent Field, (ii) to prepare Improvements or
have Improvements prepared for it based upon such works of authorship solely to
create Agilent Products in the Agilent Field, (iii) to distribute (by any means
and using any technology, whether now known or unknown) copies of the works of
authorship included therein (and Improvements thereof prepared by or on behalf
of Agilent) to the public by sale or other transfer of ownership or by rental,
lease or lending, solely as part of Agilent Products in the Agilent Field,
(iv) to perform (by any means and using any technology, whether now known or
unknown, including without limitation electronic transmission) and display the
works of authorship included therein (and Improvements thereof prepared by or on
behalf of Agilent), in all cases solely as part of Agilent Products in the
Agilent Field, and (v) to use such works of authorship (and Improvements thereof
prepared by or on behalf of Agilent) solely to design, develop, manufacture and
have manufactured (subject to Section 4.2), sell and support Agilent Products in
the Agilent Field.

 

(c)                                  Database Rights.   Under its and their
Database Rights constituting Licensed Verigy IPR, to extract data from the
databases included therein and to re-utilize such data (and Improvements thereof
prepared by or on behalf of Agilent) solely to design, develop, manufacture and
have manufactured (subject to Section 4.2), sell and support Agilent Products in
the Agilent Field.

 

(d)                                 Mask Work Rights.   Under its and their Mask
Work Rights constituting Licensed Verigy IPR, (i) to reproduce and have
reproduced (subject to Section 4.2), by optical, electronic or any other means,
mask works and semiconductor topologies included in the Business Technology and
embodied in Agilent Products solely in the Agilent Field, (ii) to import or
distribute a product in which any such mask work or semiconductor topology is
embodied, and (iii) to induce or knowingly to cause a Third Party to do any of
the acts described in subsections (i) and (ii) above.

 

(e)                                  Trade Secrets and Industrial Designs.
  Under its and their Trade Secrets and Industrial Designs constituting Licensed
Verigy IPR (and Improvements thereof prepared by or on behalf of Agilent) solely
to design, develop, manufacture and have manufactured (subject to Section 4.2),
sell and maintain Agilent Products in the Agilent Field.

 

(f)                                    Third Party Licenses.   With respect to
Intellectual Property Rights licensed to Verigy IP Sub, Verigy or its Affiliates
by a Third Party, the license grants set forth in this Article IV shall be
subject to all of the conditions set forth in the relevant license agreement
between Verigy IP Sub or the Verigy Affiliate and such Third Party, in addition
to all of the terms, conditions and restrictions set forth herein. Licenses to
Agilent under Intellectual Property Rights owned by a Third Party shall expire
on the expiration of the term of the corresponding license agreement between
such Third Party and Verigy IP Sub or the Verigy Affiliate, as the case may be.

 

(g)                                 Software.   Without limiting the generality
of the foregoing licenses granted in this Section 4.1, with respect to software
included within the Business Technology, such licenses include the right to use,
modify, and reproduce such software, in source code and object code form, (and

 

6

--------------------------------------------------------------------------------


 

Improvements thereof made by or on behalf of Agilent or its Subsidiaries) to
create Agilent Products solely in the Agilent Field and to sell and maintain
such software as part of such Agilent Products.

 

4.2                                 Have Made Rights.   The licenses to Agilent
in Section 4.1 above shall include the right to have contract manufacturers and
foundries manufacture Agilent Products for Agilent (including private label or
OEM versions of such products) and are not intended to include foundry or
contract manufacturing activities that Agilent or any of its Affiliates
may undertake on behalf of Third Parties, whether directly or indirectly.

 

4.3                                 Sublicenses.   The licenses granted to
Agilent in Section 4.1 above shall not include any right to grant any
sublicenses except as follows:

 

(a)                                  Agilent may grant sublicenses to its
Affiliates within the scope of its licenses in Section 4.1 above with no right
for such Affiliates to grant further sublicenses other than, in the case of a
sublicensed Affiliate, to another Affiliate of Agilent; provided, however, that
(i) any such sublicense shall only be effective for such time as such entity
remains an Affiliate of Agilent, and (ii) neither Agilent nor any Agilent
Affiliate shall be permitted to grant any sublicense within the scope of the
licenses in Section 4.1 to any Third Party which is involved in a Change of
Control transaction with any Agilent or any Agilent Affiliate, without the
express prior written consent of Verigy, in its sole discretion.

 

4.4                                 Retroactivity.   Any sublicense granted
pursuant to Section 4.3 above may be made effective retroactively, but shall not
be effective for any time prior to the sublicensee’s becoming an Affiliate of
Agilent, and shall only be effective for such times that such entity remains an
Affiliate of Agilent.

 

4.5                                 For Resale and End Users.   Any software
licenses granted by Agilent to its distributors, resellers, OEM customers, VAR
customers, VAD customers, systems integrators and other channels of distribution
and to its end user customers with respect to any Agilent Product may include a
sublicense under the Intellectual Property Rights licensed by Verigy IP Sub and
Verigy’s Affiliates in this Article IV, as applicable, solely within the scope
of the licenses set forth in Section 4.1 above, provided that the scope of such
sublicense is limited solely to the exercise of the rights granted by Agilent
and only with respect to such Agilent Product.

 

4.6                                 Improvements.   As between Agilent and its
Affiliates on the one hand and Verigy and its Affiliates on the other hand,
Agilent and its Affiliates hereby retain all right, title and interest,
including all Intellectual Property Rights, in and to any Improvements made by
or on behalf of Agilent or its Affiliates in the exercise of the licenses
granted to it by Verigy IP Sub and Verigy’s Affiliates in this Article IV,
subject only to the ownership of Verigy IP Sub, Verigy Affiliates or any Third
Parties in the underlying Intellectual Property Rights improved thereby. Agilent
shall not have any obligation under this Agreement to notify Verigy IP Sub of
any such Improvements made by or on behalf of it or to disclose or license any
such Improvements to Verigy IP Sub or any Verigy Affiliates.

 

4.7                                 Verigy Restricted Patents.   Verigy IP Sub
hereby covenants and Verigy, on its own behalf and on behalf of its Affiliates
other than Verigy IP Sub, hereby covenants that it will not assert against
Agilent or an Agilent Affiliate any Verigy Restricted Patent that would have
been licensed hereunder but for the restriction against Verigy or its Affiliate
licensing such Patent to Agilent contained in a Third Party agreement. Such
covenant shall be with respect to any conduct that would have otherwise been
licensed hereunder. Such covenant shall be effective to the extent permitted by
the Third Party agreement.

 

7

--------------------------------------------------------------------------------


 

ARTICLE V

ADDITIONAL INTELLECTUAL PROPERTY RELATED MATTERS

 

5.1                                 Assignments and Licenses.   No Party
may assign or grant a license under any of such Party’s Intellectual Property
Right which it has licensed to the other Party in Article III or IV above,
unless such assignment or grant is made subject to the licenses granted herein.

 

5.2                                 Assistance By Employees.   Each Party agrees
that its employees and contractors have a continuing duty to assist the other
Party with the prosecution of the other Party’s Patent applications and,
accordingly, each agrees to make available to the other Party or its counsel
inventors and other reasonably necessary persons employed by it for interviews
and/or testimony to assist in good faith in further prosecution, maintenance or
litigation of such Patent applications, including the signing of documents
related thereto. Any actual and reasonable out-of-pocket expenses associated
with such assistance shall be borne by the Party that owns the Patent
application, expressly excluding the value of the time of each Party’s
personnel.

 

5.3                                 Inventor Compensation.   Each Party will be
responsible for providing inventor incentive compensation to its employees under
its own internal policies. To the extent that a Party bases an inventor’s
incentive compensation on a Patent or a Patent application of the other Party,
the Parties will reasonably cooperate by providing to each other relevant
information about their Patents for which one or more inventors are employees of
the other Party. To the extent that inventor compensation is specified by local
law, such as in Germany and Japan, the Parties will cooperate in providing
reasonable information to each other in order to enable each Party to calculate
inventor compensation. No Party shall have any obligation to provide any
inventor incentive compensation to an employee of the other Party except as
required by law.

 

5.4                                 Assistance with Litigation.   In the case of
assistance with Third Party litigation pertaining to any of the Intellectual
Property Rights transferred in Article II or licensed in Articles III or IV
above, the Parties shall agree on a case by case basis on reasonable
compensation, for the value of the non-litigating Party’s employee’s time as
reasonably required in connection with any such litigation.

 

5.5                                 No Implied Licenses.   Nothing contained in
this Agreement shall be construed as conferring any rights by implication,
estoppel or otherwise, under any Intellectual Property Rights, other than as
expressly granted in this Agreement.

 

5.6                                 No Field Restrictions For Patent Licensing.
  Notwithstanding anything to the contrary set forth in this Agreement, the
Parties shall be free to grant licenses of any sort under any of their owned
Verigy Patents or Agilent Patents (as the case may be) to any Third Party
without restriction as to field of use.

 

5.7                                 No Obligation to Prosecute Patents.   No
Party shall have any obligation to seek, perfect or maintain any protection for
any of its Intellectual Property Rights. Without limiting the generality of the
foregoing, no Party shall have any obligation to file any Patent application, to
prosecute any Patent or secure any Patent rights or to maintain any Patent in
force. Agilent and Verigy will agree on a reasonable list of Patent families
retained by Agilent but of interest to Verigy and Agilent will use good faith
efforts to track those families in its patent management database and to offer
to assign to Verigy IP Sub any granted patents in such families if Agilent
decides to abandon or lapse such granted patent. Agilent’s offer will be under
reasonable conditions (including, for example, acknowledgement of prior third
party rights, license back to Agilent without restriction as to field of use,
and similar conditions consistent with this Agreement). Agilent’s tracking and
offer obligation is personal to Verigy IP Sub and will not extend to any
successor in interest to Verigy IP Sub and, in any event, will expire five
(5) years after the Separation Date unless Verigy IP Sub makes an annual written
request to Agilent

 

8

--------------------------------------------------------------------------------


 

thereafter to continue. For the avoidance of doubt, Agilent will have no
liability for any failure to track, offer or assign any patent under this
paragraph.

 

5.8                                 Reconciliation.   In accordance with the
requirements of Section 2.8 of the General Assignment and Assumption Agreement,
the Parties acknowledge that, as part of the transfer of the Transferred
Intellectual Property Rights, the Transferred Licenses and the Business
Technology, Agilent or its Affiliates may inadvertently retain Technology or
Intellectual Property Rights that should have been transferred to Verigy IP Sub
pursuant to Article II of this Agreement, and Verigy IP Sub may inadvertently
acquire Technology or Intellectual Property Rights that should not have been
transferred. Each Party agrees to negotiate, in good faith the transfer to the
other of any such later identified Technology or Intellectual Property Rights,
subject to the licenses set forth in Articles III and IV above, at the
reasonable written request of the other Party.

 

5.9                                 Technical Assistance.   Except as otherwise
set forth herein, in the Master Separation and Distribution Agreement, or any
other mutually executed agreement between the Parties, no Party shall be
required to provide the other Party with any technical assistance or to furnish
any other Party with, or obtain on their behalf, any documents, materials or
other information or Technology.

 

5.10                           Third-Party Infringement.   No Party shall have
any obligation hereunder to institute or maintain any action or suit against
Third Parties for infringement or misappropriation of any Intellectual Property
Rights in or to any Technology licensed to the other Party hereunder, or to
defend any action or suit brought by a Third Party which challenges or concerns
the validity of any of such Intellectual Property Rights or which claims that
any Technology licensed to the other Party hereunder infringes or constitutes a
misappropriation of any Intellectual Property Rights of any Third Party. Each
Party (the “Notifying Party”) has the continuing obligation to promptly notify
the other Party in writing upon learning of a Third Party likely infringing upon
or misappropriating any Intellectual Property Rights of the other Party which
are licensed to the Notifying Party in this Agreement. Such notification shall
set forth in reasonable specificity the identity of the suspected infringing
Third Party and the nature of the suspected infringement.

 

5.11                           Trademark License.   No licenses under the
Trademarks of either Party are granted in Articles III or IV of this Agreement.
Any such licenses are as stated in the Manufacturing Trademark License
Agreement.

 

ARTICLE VI

CONFIDENTIAL INFORMATION

 

6.1                                 Confidential Information.   Article VII of
the Master Separation and Distribution Agreement is incorporated herein by this
reference.

 

6.2                                 Contract Manufacturing.   Notwithstanding
anything to the contrary herein, each Party agrees that, in exercising its
“Have-Made” rights (by Verigy IP Sub, pursuant to Section 3.2, or by Agilent,
pursuant to Section 4.2), each Party may only disclose Trade Secrets or
Industrial Designs licensed from the other Party in Articles III and IV above if
it has executed a written confidentiality agreement with the Third Party
contract manufacturer with appropriate, industry standard terms, and in all
cases containing terms and conditions pertaining to the protection of
proprietary and confidential information no less restrictive than those set
forth in Article VII of the Master Separation and Distribution Agreement.

 

6.3                                 RF10X Trade Secrets.   Notwithstanding
anything to the contrary herein or in the Master Separation and Distribution
Agreement, the term of Verigy’s and Verigy IP Sub’s confidentiality obligations
with respect to the Trade Secrets contained within the RF10X IPR shall extend
through July 31, 2012 unless stated otherwise in the RF10X Project Agreement.

 

9

--------------------------------------------------------------------------------


 

6.4                                 Residuals.   Notwithstanding any other
provisions of this Agreement, each Party shall be free, and the other Party
hereby grants to the receiving Party the right, to use for any purpose the
Residuals resulting from access to Confidential Information of the disclosing
party received under this Agreement, the Master Separation and Distribution
Agreement or the General Assignment and Assumption agreement or resulting from
work with the Confidential Information of the disclosing Party. “Residuals”
means information retained in the unaided memory of an individual who has had
access to Confidential Information without conscious attempt by such individual
to memorize such information. The receiving Party shall have no obligation to
pay royalties for any use of Residuals.

 

ARTICLE VII

LIMITATION OF LIABILITY & WARRANTY DISCLAIMER

 

7.1                                 Limitation of Liability.   IN NO EVENT SHALL
ANY PARTY BE LIABLE TO THE OTHER PARTY FOR ANY SPECIAL, CONSEQUENTIAL, INDIRECT,
INCIDENTAL OR PUNITIVE DAMAGES OR LOST PROFITS, HOWEVER CAUSED AND BASED ON ANY
THEORY OF LIABILITY (INCLUDING NEGLIGENCE) ARISING IN ANY WAY OUT OF THIS
AGREEMENT, WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. THE FOREGOING SHALL NOT, HOWEVER, LIMIT THE DAMAGES AVAILABLE TO A
PARTY FOR INFRINGEMENT OR MISAPPROPRIATION OF ITS INTELLECTUAL PROPERTY RIGHTS
BY ANOTHER PARTY.

 

7.2                                 Warranties Disclaimer.   Except as otherwise
set forth herein, (a) EACH PARTY ACKNOWLEDGES AND AGREES THAT ALL INTELLECTUAL
PROPERTY RIGHTS AND TECHNOLOGY LICENSED HEREUNDER ARE LICENSED WITHOUT ANY
WARRANTIES WHATSOEVER, WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT
THERETO, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, TITLE, ENFORCEABILITY OR NON-INFRINGEMENT,
(b) no Party makes any warranty or representation that any manufacture, use,
importation, offer for sale or sale of any product or service will be free from
infringement of any patent or other Intellectual Property Right of any Third
Party, (c) Agilent makes no warranty or representation that as to the validity
and/or scope of any Agilent Patent or any of the Transferred Patents or any
warranty or representation that any manufacture, use, importation, offer for
sale or sale of any product or service will be free from infringement or
misappropriation of any Patent or other Intellectual Property Right of any Third
Party.

 

ARTICLE VIII

TRANSFERABILITY AND ASSIGNMENT

 

8.1                                 No Assignment Or Transfer Without
Consent(a).   Except as otherwise provided in this Article VIII, no Party
may assign or transfer any of the Intellectual Property Rights licenses granted
pursuant to this Agreement, nor this Agreement as a whole, whether by operation
of law or otherwise, without the prior written consent of the non-transferring
Party. The non-transferring Party may, in its sole and absolute discretion,
grant or withhold such consent. Any purported assignment or transfer without
such consent shall be void and of no effect. Unless otherwise agreed in
connection with consent to an assignment or transfer, no assignment or transfer
made pursuant to this Section 8.1 shall release the transferring Party from any
of its liabilities or obligations under this Agreement. For the avoidance of
doubt, Section 8.2, rather than this Section 8.1, shall apply to any assignment,
transfer or sublicensing of the Intellectual Property licenses granted pursuant
to this Agreement, or this Agreement as a whole, in connection with a Change Of
Control.

 

10

--------------------------------------------------------------------------------


 

8.2                                 Change Of Control.

 

(a)                                  No Party (nor their respective Subsidiaries
or Affiliates) may assign, sublicense or transfer any of the Intellectual
Property Rights licenses granted pursuant to this Agreement, nor this Agreement
as a whole, whether by operation of law or otherwise, to a Third Party in
connection with a Change of Control without the prior written consent of the
non-transferring Party. The non-transferring Party may not unreasonably withhold
its consent unless, in its sole and absolute discretion, it reasonably
determines that the Third Party (including any Affiliate of the Third Party) is
substantially engaged in business activities within the non-transferring Party’s
Primary Field. Any purported assignment or transfer without such consent shall
be void and of no effect.

 

(b)                                 Notwithstanding the provisions of
Section 8.2(a) above, in the event that a Party engages in a Change Of Control
involving a Third Party that is (or if any Affiliate or Subsidiary of such Third
Party is) engaged in, or becomes engaged in, litigation, arbitration or other
formal dispute resolution proceeding with a non-transferring Party covering
Patent infringement (pending in any court, tribunal or administrative agency, or
before any appointed or agreed upon arbitrator in any jurisdiction worldwide) at
the time that the assignment or transfer occurs, or within one hundred
twenty-one days thereafter if the proceedings are initiated by the acquiring
Third Party, then the licenses transferred to the Third Party will be
immediately terminable by the non-transferring Party, in its sole and absolute
discretion, upon notice to the transferring Party.

 

8.3                                 Sale of Part of Business.

 

(a)                                  If any Party (the “Transferring Party”),
after the Distribution Date, transfers a going business (but not all or
substantially all of such Party’s business or assets), and such transfer
includes at least one marketable product and tangible assets having a net value
of at least ten million U.S. dollars ($10,000,000), regardless of whether such
transfer is part of (i) an asset sale to any Third Party, (ii) a sale of shares
or securities in an Affiliate to a Third Party such that (A) the Affiliate
ceases to be an Affiliate and (B) the Third Party owns at least eighty percent
(80%) of the outstanding shares or securities representing the right to vote for
the election of directors or other managing authority, or (iii) a sale of shares
or securities in an Affiliate of a Party such that (A) the Affiliate ceases to
be an Affiliate and (B) no single Third Party owns at least eighty percent (80%)
of the outstanding shares or securities representing the right to vote for the
election of directors or other managing authority of such ex-Affiliate; then,
upon the joint written request of the Transferring Party and the Transferee (as
defined below) to the other Party (the “Non-Transferring Party”) at the closing
of the transfer or as soon as practicable thereafter, but not later than sixty
(60) days following the closing of the transfer, the Non-Transferring Party
shall grant a royalty-free license to the Transferee under the same terms as the
license granted to the Transferring Party under this Agreement subject to all of
the following conditions and restrictions:

 

(i)                                     the effective date of such license shall
be the closing date of such transfer,

 

(ii)                                  the products, services and processes of
the Transferee that are subject to such license shall be limited to the
products, services and processes of the transferred Affiliate or the products,
services and processes in the transferred business that are commercially
released or for which substantial steps have been taken to commercialization as
of the closing date of the transfer by the Transferring Party, and for new
versions of such products, services and processes,

 

(iii)                               the Intellectual Property Rights of the
Non-Transferring Party that are subject to such license shall be limited to
Intellectual Property Rights licensed pursuant to Articles III or IV above, as
the case may be,

 

(iv)                              the Transferee shall have no right to grant
sublicenses except that the Transferee shall have the right to grant sublicenses
to any Person at least eighty percent (80%) of whose outstanding shares or
securities representing the right to vote for the election of directors or other

 

11

--------------------------------------------------------------------------------


 

managing authority are, directly or indirectly, owned by the Transferee
(“Transferee Subsidiaries”), only for so long as such ownership exists, and the
license to be granted by the Non-Transferring Party to the Transferee pursuant
to this Section 8.3 shall not contain this provision or a provision containing
terms comparable to this Section 8.3; and

 

(v)                                 the Transferee shall grant to the
Non-Transferring Party a royalty-free license under the same terms as the
licenses granted to the Non-Transferring Party by the Transferring Party in
Articles III and IV of this Agreement (as the case may be), such license (A) to
be effective as of the closing date of the transfer, (B) to apply to all the
products, services and processes of the Non-Transferring Party that are subject
to the license from the Transferring Party to the Non-Transferring Party as of
the closing date of the transfer, and (C) to include all Intellectual Property
Rights of the Transferee (other than design patents) that are entitled to a
First Effective Filing Date on or before the closing date of such transfer and
under which, at any time commencing with the closing date of the transfer, the
Transferee or any of the Transferee Subsidiaries has ownership or control or
otherwise has the right to grant such license without the obligation to pay
royalties or other consideration to Third Parties;

 

(b)                                 Notwithstanding anything to the contrary
herein, (i) no Party, as a Non-Transferring Party, shall have any obligation to
enter into a license with any Transferee that the Non-Transferring Party
reasonably determines to be a competitive threat for the Non-Transferring Party,
unless the Non-Transferring Party in its sole discretion determines that the
terms of such license provide sufficient protection for the Licensed Agilent IPR
or Licensed Verigy IPR, as the case may be, and (ii) in the event that the
Non-Transferring Party and the Transferee are engaged in litigation, arbitration
or other formal dispute resolution proceedings covering Patent infringement
(pending in any court, tribunal, or administrative agency or before any
appointed or agreed upon arbitrator in any jurisdiction worldwide), then the
Non-Transferring Party shall have no obligation to enter into a license with the
Transferee under this Section 8.3.

 

(c)                                  Each of Agilent and its Affiliates on the
one hand, and Verigy IP Sub and its Affiliates on the other hand, may exercise
its rights as the Transferring Party under this Section 8.3 no more than eight
(8) times unless otherwise agreed to in writing by the Non-Transferring Party.
Notwithstanding the foregoing limitation, however, in any license granted by a
Non-Transferring Party to a Transferee under this Section 8.3, the Transferring
Party may elect to relinquish its license under this Agreement in the field of
use covered by the license granted to the Transferee, and such license shall not
count toward the limit. In making such election, the Transferring Party shall
promptly notify the Non-Transferring Party, and the Transferring Party and the
Non-Transferring party shall enter into an amendment to this Agreement with such
effect.

 

(d)                                 As used above in this Section 8.3,
“Transferee” in the case of Sections 8.3(a)(i) and (ii) means the Third Party
acquiring the going business or eighty percent (80%) of the Subsidiary and in
the case of Section 8.3(a)(iii) means the ex-Subsidiary only.

 

ARTICLE IX

COMPETITIVE RESTRICTIONS

 

9.1                                 Competitive Restrictions.   Notwithstanding
anything to the contrary contained in this Agreement (except as stated in
Section 5.6 above and Section 9.2 below), in the General Assignment and
Assumption Agreement or in the Master Separation and Distribution Agreement, the
parties agree that for a period of three (3) years following the Distribution
Date, (a) Agilent and its Affiliates will not develop, manufacture, distribute,
support or service any Agilent Products that are either (i) within the Verigy
Primary Field, or are (ii) ASTS Components, whether or not within the Agilent
Field; (b) Agilent will not join the Semiconductor Test Consortium; and,
(c) Verigy and its Affiliates will not develop, manufacture, distribute, support
or service any Verigy Products that are within the Agilent

 

12

--------------------------------------------------------------------------------


 

Primary Field. For the avoidance of doubt, a product that is within the Agilent
Field shall not be considered to be within the Verigy Primary Field for the
purposes of Section 9.1(a)(i) above.

 

9.2                                 Conflicting Contractual Obligations.
  Notwithstanding anything to the contrary in this Agreement, the Master
Separation And Distribution Agreement or the General Assignment and Assumption
Agreement, nothing in this Article IX shall restrict the ability of Agilent or
its Affiliates to take any action, or to fail to take any action, in order to
comply in all respects with any of their respective obligations under any
contractual agreements in effect as of March 1, 2006 or under any amendments to
any such agreements (or under associated documents, which may not be identified
as amendments, intended to implement such agreement or amendment), even if to do
so would conflict with any of the restrictions in this Agreement.

 

ARTICLE X

MISCELLANEOUS

 

Article IX of the Master Separation And Distribution Agreement is hereby
incorporated into this Agreement by this reference.

 

[SIGNATURE PAGES FOLLOW]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Intellectual Property Matters
Agreement to be duly executed as of the date first above written.

 

 

AGILENT TECHNOLOGIES, INC.

 

 

 

By:

/s/  JOHN EATON

 

 

Name:

 John Eaton

 

 

Title:

Vice President, Corporate Development

 

 

[AGILENT’S SIGNATURE PAGE TO THE INTELLECTUAL PROPERTY MATTERS AGREEMENT—
VERIGY’S AND VERIGY IP SUB’S SIGNATURE PAGE FOLLOWS]

 

14

--------------------------------------------------------------------------------


 

 

VERIGY LTD.

 

 

 

By:

/s/  KEITH L. BARNES

 

 

Name:

 Keith L. Barnes

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

VERIGY (SINGAPORE) PTE. LTD.

 

 

 

By:

/s/  KENNETH M. SIEGEL

 

 

Name:

 Kenneth M. Siegel

 

 

Title:

Vice President

 

 

[VERIGY’S AND VERIGY IP SUB’S SIGNATURE PAGE TO THE INTELLECTUAL PROPERTY
MATTERS AGREEMENT]

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The following terms, as used in this Agreement, have the following meanings:

 

“Affiliate” shall have the meaning set forth in the Master Separation and
Distribution Agreement.

 

“Agilent Commercial Software” means software products commercially released by
Agilent or its Subsidiaries and listed on an Agilent CPL as of the Distribution
Date, or (if applicable) that has been released by Agilent or any of its
Subsidiaries to Third Parties for beta testing as of the Distribution Date.

 

“Agilent Field” means the design, development, research, manufacture, supply,
distribution, sale, support (including consulting and other services), and
maintenance of any products that are: (a) within the Agilent Primary Field;
(b) within the Agilent Overlap Field; (c) listed in the Agilent CPL as of the
Separation Date, and reasonable extensions thereof; or, (d) outside of the
Verigy Primary Field. For the avoidance of doubt, the Agilent Field excludes any
products that are within the Verigy Primary Field unless specifically listed in
(a-c) of this definition.

 

“Agilent Overlap Field” means the design, development, research, manufacture,
supply, distribution, sale, support (including consulting and other services),
and maintenance of any:

 

(a)                                  ASTS Components;

 

(b)                                 products, including parts and components
thereof, for providing Functional Test of ICs, SOCs or SIPs (whether or not
within the definition of ASTS) but only to the extent that (i) such ICs or SOCs
(or ICs and/or SOCs within such SIPs) are non-Silicon based; (ii) such ICs, SOCs
or SIPs are made by or for Agilent; or (iii) such products are only incidentally
capable of performing high-volume Functional Test of ICs, SOCs or SIPs;

 

(c)                                  test capability embedded in an IC, SOC or
SIP, including development of software and test and other protocols for
communication with a Parametric Test, Design Verification or Engineering
Characterization test system and/or with an ASTS or an ASTS Component; and,

 

(d)                                 products (other than ASTSs), including parts
and components thereof, for providing Parametric Test, Design Verification,
Engineering Characterization or Functional Test of: (i) wireless communications
devices, such as cellular telephones or wireless networking products, whether in
packaged device or module form, and whether or not implemented as an IC, SOC or
SIP; (ii) modules (such as RF front-end modules) containing one or more SOCs or
ICs connected with other active or passive devices; and (iii) RF and higher
frequency (e.g., microwave and optical) devices and components such as
oscillators, mixers, amplifiers and 3-port devices, to the extent that such
devices or components are in the form of an IC, SOC or SIP.

 

The Parties anticipate that future advances in technology will yield higher
levels of semiconductor device integration such that future instances of the
devices under test listed in the definitions of Agilent Primary Field and
Agilent Overlap Field might be considered to have evolved into an IC, SOC or
SIP. For the avoidance of doubt, the products listed in the Agilent Primary
Field and the Agilent Overlap Field will be deemed to be within the Agilent
Overlap Field and the Verigy Overlap Field to the extent that such future
instances of devices under test have so evolved.

 

“Agilent Patents” means (a) the RF10X Patents, and (b) every Patent other than
design patents or the Transferred Patents, with a First Effective Filing Date
prior to the first anniversary of the Separation Date that is (i) owned by
Agilent or any of its Subsidiaries as of or after the Separation Date, or for
which (ii) Agilent or any of its Subsidiaries has the right as of or after the
Separation Date under such Patent to grant licenses to Verigy IP Sub of the
scope granted by Agilent to Verigy IP Sub in Section 3.1 of this Agreement
without the payment of royalties or other consideration to any Third Parties
(excluding employees of Agilent or its Affiliates); provided however that no
Patent shall be considered an Agilent Patent if it is an Agilent Restricted
Patent.

 

--------------------------------------------------------------------------------


 

“Agilent Primary Field” means the design, development, research, manufacture,
supply, distribution, sale, support (including consulting and other services),
and maintenance of any:

 

(a)                                  general purpose test and measurement
products and services, including those that operate under automatic or
semi-automatic control of a computer or other device (such as those that comply
with standards from the LXI Consortium); and, also including those intended for
use outside of high-volume manufacturing such as for laboratory use;

 

(b)                                 products (other than ASTSs and ASTS
Components), including parts and components thereof, for providing Parametric
Test, Design Verification or Engineering Characterization of ICs, SOCs or SIPs;
and

 

(c)                                  products, including parts and components
thereof, for providing Parametric Test, Design Verification, Engineering
Characterization or Functional Test of: passive components; boards; empty
packages; optical and optoelectronic devices; Film Bulk Acoustic Resonators;
displays; filters; RF and higher frequency (e.g., microwave and optical) devices
and components such as oscillators, mixers, amplifiers and 3-port devices,
except to the extent that such devices or components are in the form of an IC,
SOC or SIP (and are thereby within the Agilent Overlap Field); wireless
communications devices, such as cellular telephones or wireless networking
products, in finished goods form; microfluidic circuits and gene arrays; and,
any other device other than an IC, SOC or SIP.

 

“Agilent Products” means all products and services of the businesses in which
Agilent or any of its Affiliates is now or hereafter engaged, including the
business of making (but not having made) Third Party products for Third Parties
when Agilent or any of its Affiliates is acting as a contract manufacturer or
foundry for such Third Parties. The term Agilent Products includes the
Technology embodied in and/or used to manufacture or deliver the products and
services referred to in the preceding sentence as well as marketing and other
collateral materials related thereto.

 

“Agilent Restricted Patent” means any Patent under which Agilent is restricted
from granting a license to Verigy IP Sub pursuant to an agreement with a Third
Party.

 

“Automated Semiconductor Test System” or “ASTS” means an automated test system
for providing high-volume Functional Test of ICs, SOCs or SIPs).

 

An ASTS may include hardware and software for wafer sort or final manufacturing
test of such ICs, SOCs or SIPs and may include the ability to interact with test
capability embedded on the IC or SOC, or within the SIP, but the ASTS excludes
any such embedded test capability.

 

For the avoidance of doubt: (a) inclusion of Parametric Test, Design
Verification or Engineering Characterization capabilities in a test system does
not disqualify such test system from being considered an ASTS if such
capabilities are incidental to the primary function of providing high-volume
Functional Test of ICs, SOCs or SIPs; (b) a test system that includes Parametric
Test, Design Verification or Engineering Characterization capabilities but is
not capable of, or is only incidentally capable of, performing high-volume
Functional Test shall not be considered an ASTS; and, (c) a test system, and
reasonable extensions thereof, shall not be considered an ASTS to the extent
that: (i) it is listed on the Agilent CPL as of the Separation Date, or (ii) it
was or is developed by Agilent (excluding that portion of Agilent that is now
Verigy) and is in use by or for Agilent.

 

“Automated Semiconductor Test System Component” or “ASTS Component” means a
product that is, or is intended to be:

 

(a)                                  a part or component of an ASTS;

 

(b)                                 added to an ASTS to change the features
and/or functions of the ASTS; or

 

(c)                                  added to an ASTS in lieu of or substitution
for another part or component.

 

An ASTS Component may, for example, be structured as a card, blade or similar
module.

 

--------------------------------------------------------------------------------


 

For the avoidance of doubt: (i) a product shall not be considered an ASTS
Component if it is intended to have, or has, primary or substantial use other
than as stated in (a-c) of this definition; (ii) a product shall not be
considered an ASTS Component if it is based on technology underlying the RF10X
development (such as the signal source that is code-named Galleon and the signal
analyzer that is code-named Zorro) to the extent that such products are either
not implemented as a card, blade or similar module but are otherwise implemented
such as in a rack-mount configuration, or such products are within (i) of this
definition; and, (iii) a part or component of a product shall not be considered
an ASTS Component to the extent that such product is within (b or d) of the
definition of Agilent Overlap Field or within (b or c) of the definition of
Agilent Primary Field.

 

“Business” has the meaning set forth in the General Assignment and Assumption
Agreement.

 

“Business Technology” means the Technology described on the Attached Exhibit E.

 

“Change of Control” means with respect to a Party, a transaction in which any of
the following occurs, whether directly or indirectly: (a) a Third Party acquires
all or substantially all of such Party’s assets; (b) a Third Party acquires
greater than fifty percent (50%) ownership interest in the outstanding shares or
stock entitled to vote for the election of directors of, or the ability to
otherwise control or direct the affairs of, such Party; (c) a Third Party
acquires greater than fifty percent (50%) ownership interest in the outstanding
shares or stock entitled to vote for the election of directors of, or the
ability to otherwise control or direct the affairs of such Party if the
non-transferring Party reasonably determines that the Third Party (including any
Affiliate of the Third Party) is substantially engaged in business activities
within the Agilent Primary Field (if Agilent is the non-transferring Party) or
the Verigy Primary Field (if Verigy is the non-transferring Party).

 

“CPL” means a Party’s published corporate price list as of the Separation Date.
Without limiting the foregoing, references to the Verigy CPL shall be deemed to
include products listed in the Agilent CPL that the parties intend to transfer
to Verigy as part of the Business as stated in the Master Separation and
Distribution Agreement, and references to the Agilent CPL shall be deemed to
exclude any such products to the extent that such transfer is intended by the
parties to be exclusive.

 

“Design Verification” means testing various functions or portions of an
individual device (such as an IC or SOC, whether in chip, wafer or packaged
form, or an SIP), or of a selected group of devices, in order to determine
functionality and/or performance relative to design specifications. For example,
Design Verification may be used to identify actual or potential design flaws
such as by performing detailed performance testing over a range of specified
operating conditions and inputs. Design Verification may also include testing
functions or portions of a device not typically used during normal device
operation.

 

“Distribution Date” has the meaning set forth in the Master Separation And
Distribution Agreement.

 

“Engineering Characterization” means testing various functions or portions of an
individual device (such as an IC or SOC, whether in chip, wafer or packaged
form, or an SIP) or of a selected group of devices in order to predict device
performance. For example, individual ICs may be selected from various lots of a
high-volume manufacturing process and subjected to Engineering Characterization
testing, and statistical analysis, to determine if process or design changes
should be made to achieve a desired acceptance yield over expected process
variations. Engineering Characterization may include other testing such as
failure analysis and lifespan testing and device modeling based on test results.

 

“First Effective Filing Date” means the earliest effective filing date in the
particular country for any Patent or any Patent application. By way of example,
it is understood that the First Effective Filing Date for a United States Patent
is the earlier of (a) the actual filing date of the application which issued
into the Patent or (b) the priority date under 35 U.S.C. § 119 or §120 for such
Patent.

 

“Functional Test” means testing selected functions of an individual device (such
as an IC or SOC, whether in chip, wafer or packaged form, or an SIP) against
manufacturing acceptance criteria in order

 

--------------------------------------------------------------------------------


 

to determine if the individual device has passed, such as for the purpose of
discarding failed devices and moving passed devices to the next step of a
manufacturing process.

 

“Improvement” to any Intellectual Property Right or Technology means (a) with
respect to Copyrights, any modifications, derivative works and translations of
works of authorship in any medium, (b) with respect to Database Rights, any
database that is created by extraction or re-utilization of another database,
and (c) with respect to Technology, any improvement or modification to the Trade
Secrets, Industrial Designs and Mask Works that cover or are otherwise
incorporated into Technology.

 

“Integrated Circuit” or “IC” means a complex, analog or digital, electronic
circuit fabricated on a single semiconductor substrate and including active and
passive devices that are fabricated using deposition or similar processing
techniques rather than as discrete devices.

 

“Intellectual Property Rights” or “IPR” means the rights associated with the
following anywhere in the world: (a) patents and utility models, and
applications therefore (including any continuations, continuations-in-part,
divisionals, reissues, renewals, extensions or modifications for any of the
foregoing) (“Patents”); (b) trade secrets and all other rights in or to
confidential business or technical information (“Trade Secrets”);
(c) copyrights, copyright registrations and applications therefore, moral rights
and all other rights corresponding to the foregoing (“Copyrights”);
(d) uniform resource locators and registered internet domain names (“Internet
Properties”); (e) industrial design rights and an registrations and applications
therefore (“Industrial Designs”); (f) databases and data collections (including
knowledge databases, customer lists and customer databases) under the laws of
any jurisdiction, whether registered or unregistered, and any applications for
registration therefor (“Database Rights”); (g) mask works, and mask work
registrations and applications therefor (“Mask Work Rights”); (h) trademarks and
service marks, whether registered or unregistered, and the goodwill appurtenant
to each of the foregoing (“Trademarks”); and (i) any similar, corresponding or
equivalent rights to any of the foregoing. Intellectual Property Rights
specifically excludes contractual rights (including license grants from Third
Parties) and also excludes the tangible embodiment of any of the foregoing in
subsections (a-i).

 

“Licensed Agilent IPR” means (a) the Agilent Patents, and (b) all Intellectual
Property Rights other than Patents and Trademarks (i) which are owned by Agilent
or an Agilent Affiliate as of the Separation Date, (ii) which are included in
the RF10X IPR, or (iii) for which Agilent or any Agilent Affiliate has as of the
Separation Date the right to grant licenses to Verigy IP Sub of the scope
granted by Agilent to Verigy IP Sub in the corresponding sections of Article III
of this Agreement without the payment of royalties or other consideration to any
Third Parties (excluding employees of Agilent or its Affiliates); provided
however, that no Intellectual Property Right shall be considered Licensed
Agilent IPR if Agilent is restricted from granting Verigy IP Sub a license under
any such Intellectual Property Right pursuant to an agreement with a Third
Party.

 

“Licensed Verigy IPR” means (a) the Verigy Patents, and (b) all Intellectual
Property Rights other than Patents and Trademarks (i) which are owned by Verigy
IP Sub or a Verigy Affiliate as of the Separation Date, or (ii) for which Verigy
IP Sub or any Verigy Affiliate has the right as of the Separation Date to grant
licenses to Agilent of the scope granted by Verigy IP and the Verigy Affiliates
to Agilent in the corresponding sections of Article IV of this Agreement without
the payment of royalties or other consideration to any Third Parties (excluding
employees of Verigy IP Sub, or any Verigy Affiliates); provided however that no
Intellectual Property Right shall be considered Licensed Verigy IPR if Verigy IP
Sub is restricted from granting Agilent a license under any such Intellectual
Property Right pursuant to an agreement with a Third Party.

 

“Parametric Test” means testing selected parameters of an individual device
(such as an IC, whether in chip, wafer or packaged form) or of a selected group
of devices, or of some aspect related to the device, in order to identify actual
or potential flaws. For example, Parametric Test of scribe line test structures
or process control monitor structures located on a semiconductor wafer may be
used in a high-volume manufacturing process to identify process problems that
may result in devices failing to pass Functional Test.

 

--------------------------------------------------------------------------------


 

“Party’s Primary Field” means the Agilent Primary Field or the Verigy Primary
Field as the case may be.

 

“RF10X IPR” means the Intellectual Property Rights developed, invented or
created in connection with the development program known as the “RF10X”
development program.

 

“Separation Date” shall have the meaning set forth in the General Assignment and
Assumption Agreement.

 

“Subsidiary” shall have the meaning set forth in the Master Separation and
Distribution Agreement.

 

“System-In-A-Package” or “SIP” means an assemblage of multiple ICs and other
components in a single package in which all of the diverse electronic circuits
that are necessary for the functioning of a particular complex multi-function
system are integrated together within the single package. The definition of
“SIP” excludes finished goods packaging intended for an end user.

 

“System-On-A-Chip” or “SOC” means an IC in which all of the diverse electronic
circuits that are necessary for the functioning of a particular complex
multi-function system are integrated together on the single semiconductor
substrate of the IC.

 

“Technology” means tangible embodiments, whether in electronic, written or other
media, of technology, including designs, design and manufacturing documentation
(such as bill of materials, build instructions and test reports), schematics,
algorithms, routines, software, databases, lab notebooks, development and lab
equipment, processes, prototypes and devices. Technology does not include
Intellectual Property Rights, including any Intellectual Property Rights in any
of the foregoing.

 

“Third Party” means any Person other than a Party.

 

“Transferred Additional Patents” means the Patents identified as such on the
Attached Exhibit C.

 

“Transferred Business Patents” means the Patents identified as such on the
attached Exhibit C.

 

“Transferred Intellectual Property Rights” means (a) the Transferred Patents,
(b) the Copyrights, Internet Properties, Industrial Designs, Database Rights and
Mask Work Rights identified on the attached Exhibit D, and (c) the Transferred
Trade Secrets.

 

“Transferred Licenses” means the agreements between Agilent or its Subsidiaries
and a Third Party set forth on Exhibit F.

 

“Transferred Patents” means the Transferred Business Patents and the Transferred
Additional Patents.

 

“Transferred Trademarks” means the Trademarks identified on the attached
Exhibit D.

 

“Transferred Trade Secrets” means the Trade Secrets known to the Parties that
are exclusively used in the Business.

 

“Verigy Commercial Software” means software products commercially released by
Verigy or its Subsidiaries and listed on a Verigy CPL as of the Distribution
Date, or (if applicable) that has been released by Verigy or any of its
Subsidiaries to Third Parties for beta testing as of the Distribution Date.

 

“Verigy Field” means the design, development, research, manufacture, supply,
distribution, sale, support (including consulting and other services), and
maintenance of any products that are:

 

(a)                                  within the Verigy Primary Field;

 

(b)                                 within the Verigy Overlap Field; or

 

(c)                                  listed in the Verigy CPL as of the
Separation Date, and reasonable extensions thereof.

 

For the avoidance of doubt, the Verigy Field excludes any products that are
within the Agilent Primary Field unless specifically listed in (a-c) of this
definition.

 

--------------------------------------------------------------------------------


 

For the further avoidance of doubt, the Parties acknowledge that Verigy’s area
of interest is focused on the testing of complex ICs, SOCs and SIPs that have a
very large number of input/output ports.

 

“Verigy Overlap Field” means the design, development, research, manufacture,
supply, distribution, sale, support (including consulting and other services),
and maintenance of any:

 

(a)                                  ASTS Components;

 

(b)                                 products (other than ASTSs) for providing
Functional Test of ICs, SOCs or SIPs, whether or not including Parametric Test,
Design Verification or Engineering Characterization capabilities;

 

(c)                                  ASTS development test systems (including
hardware and software) that are intended to enable development of test programs
and protocols for use in high-volume Functional Test of ICs, SOCs or SIPs,
whether or not such development test systems themselves are capable of providing
such high-volume Functional Test; and,

 

(d)                                 products (other than ASTSs) for providing
Parametric Test, Design Verification, Engineering Characterization or Functional
Test of: (i) wireless communications devices, such as cellular telephones or
wireless networking products, whether in packaged device or module form, and
whether or not implemented as an IC, SOC or SIP; (ii) modules (such as RF
front-end modules) containing one or more SOCs or ICs connected with other
active or passive devices; and (iii) RF and higher frequency (e.g., microwave
and optical) devices and components such as oscillators, mixers, amplifiers and
3-port devices, to the extent that such devices or components are in the form of
an IC, SOC or SIP.

 

The Parties anticipate that future advances in technology will yield higher
levels of semiconductor device integration such that future instances of the
devices under test listed in the definitions of Agilent Primary Field and
Agilent Overlap Field might be considered to have evolved into an IC, SOC or
SIP. For the avoidance of doubt, the products listed in the Agilent Primary
Field and the Agilent Overlap Field will be deemed to be within the Agilent
Overlap Field and the Verigy Overlap Field to the extent that such future
instances of devices under test have so evolved.

 

“Verigy Patents” means (a) the Transferred Patents, and (b) every other Patent
other than design patents, with a First Effective Filing Date prior to the first
anniversary of the Separation Date which is (i) owned by Verigy IP Sub or any
Verigy Affiliate as of or after the Separation Date, or for which (ii) Verigy IP
Sub or any Verigy Affiliate has the right as of or after the Separation Date
under such Patent to grant licenses to Agilent of the scope granted by Verigy to
Agilent in Article IV of this Agreement without the payment of royalties or
other consideration to any Third Parties (excluding employees of Verigy or its
Affiliates); provided however, that no Patent shall be considered a Verigy
Patent if it is a Verigy Restricted Patent.

 

“Verigy Primary Field” means the design, development, research, manufacture,
supply, distribution, sale, support (including consulting and other services),
and maintenance of any Automated Semiconductor Test Systems.

 

“Verigy Products” means all products and services of the businesses in which
Verigy IP Sub or any of its Affiliates is now or hereafter engaged, including
the business of making (but not having made) Third Party products for Third
Parties when Verigy IP Sub or any Verigy Affiliates is acting as a contract
manufacturer or foundry for such Third Parties. The term Verigy Products
includes the Technology embodied in and/or used to manufacture or deliver the
products and services referred to in the preceding sentence as well as marketing
and other collateral materials related thereto.

 

“Verigy Restricted Patent” means any Patent under which Verigy IP Sub is
restricted from granting a license to Agilent pursuant to an agreement with a
Third Party.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

FORM OF INTELLECTUAL PROPERTY RIGHTS ASSIGNMENT

 

THIS INTELLECTUAL PROPERTY ASSIGNMENT (this “Assignment”) is effective as of
the    day of            2006 (“Effective Date”), between Agilent
Technologies, Inc. a corporation incorporated under the laws of Delaware
(“Assignor”), and Verigy (Singapore) Pte. Ltd., a corporation organized under
the laws of Singapore (“Assignee”).

 

WHEREAS, pursuant to the Intellectual Property Matters Agreement dated as of
June 1, 2006 between Assignor, Verigy Ltd. and Assignee (the “IP Matters
Agreement”), Assignor agreed to assign or cause to be assigned to Assignee all
of Assignor’s right, title and interest in and to certain intellectual property
rights.

 

NOW, THEREFORE, for good and valuable consideration (including that recited in
the Master Separation and Distribution Agreement), it is hereby agreed by and
between the parties as follows:

 

Capitalized terms used in this Assignment which are not otherwise defined herein
shall have the meanings set forth in the IP Matters Agreement.

 

1.                                       For purposes of this Assignment,
“Assigned Intellectual Property” shall mean and include all of Assignor’s right,
title, and interest in and to the Transferred Intellectual Property Rights as
those terms are defined in the IP Matters Agreement.

 

2.                                       Assignor hereby grants, conveys and
assigns to Assignee, by execution hereof, the Assigned Intellectual Property,
including without limitation (a) the Patents listed on Schedule A hereto (the
“Assigned Patents”), (b) the Trademarks listed on Schedule B hereto, (the
“Assigned Trademarks”) together with the goodwill appurtenant thereto, (c) the
Copyrights listed on Schedule C hereto (the “Assigned Copyrights”)], and the
Internet Properties listed on Schedule D hereto (the “Assigned Internet
Properties”) together with the goodwill appurtenant thereto, including any and
all rights, priorities and privileges of Assignor provided under United States,
state or foreign law, or multinational law, compact, treaty, protocol convention
or organization, with respect to the foregoing (“Related Rights”).

 

3.                                       Assignor further grants, conveys and
assigns to Assignee all its right, title and interest in and to any and all
proceeds, causes of action and rights of recovery for past and future
infringement or misappropriation of any of the Assigned Intellectual Property.

 

4.                                       Assignor further grants, conveys and
assigns to Assignee all its right, title and interest in and to any and all
rights of Assignor to obtain reissues, re-examinations, continuations,
continuations-in-part, divisions, extensions or other legal protections arising
solely from the Assigned Patents and Related Rights that are or may be secured
in any relevant jurisdiction anywhere in the world, including (but not limited
to) the United States, its territories and possessions, now or hereinafter in
effect.

 

5.                                       The Assigned Intellectual Property is
conveyed subject to any and all licenses, permissions, consents or other rights
that may have been granted by Assignor or its predecessors-in-interest with
respect thereto prior to the Effective Date.

 

6.                                       This Agreement may be executed in
counterparts, each of which will be deemed an original, but all of which
together constitute one and the same original.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assignment to be duly
executed and delivered as of the date above first written.

 

 

AGILENT TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

VERIGY (SINGAPORE) PTE. LTD.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C

Schedule of Transferred Patents

 

The Transferred Patents, subject to the terms and conditions of this Agreement,
are shown in the following list in which all Patents are considered to be
Transferred Business Patents unless identified as Transferred Additional
Patents:

 

1:                                       Transferred Business Patents (by Patent
Family Case Number):    

 

287007

 

490092

 

10004438

 

10030774

 

10050352

 

10051513

 

20041213

 

291005

 

490096

 

10004439

 

10030775

 

10050394

 

10051664

 

20041534

 

291011

 

490112

 

10010119

 

10030795

 

10050395

 

10051699

 

20050071

 

291012

 

490116

 

10010276

 

10030883

 

10050488

 

10051735

 

20050223

 

485030

 

490123

 

10010649

 

10040433

 

10050536

 

10060003

 

20050574

 

485036

 

491012

 

10010752

 

10040434

 

10050718

 

10060083

 

20050678

 

486042

 

491026

 

10010958

 

10040435

 

10050729

 

10060084

 

20050762

 

486050

 

1094536

 

10011044

 

10040458

 

10050947

 

10970153

 

20051003

 

486053

 

2092021

 

10020017

 

10040460

 

10051055

 

10992699

 

20060007

 

487009

 

2093010

 

10020021

 

10040461

 

10051098

 

20003638

 

20060009

 

487010

 

2093011

 

10020588

 

10040493

 

10051120

 

20004200

 

20060052

 

487028

 

4092004

 

10020589

 

10040603

 

10051179

 

20010150

 

20960008

 

487053

 

4092008

 

10020808

 

10040666

 

10051239

 

20010626

 

20970009

 

487061

 

4093006

 

10020953

 

10040667

 

10051387

 

20010628

 

20970015

 

487062

 

4093008

 

10020971

 

10040669

 

10051388

 

20010886

 

20970017

 

487073

 

4093017

 

10030540

 

10040690

 

10051406

 

20011157

 

20970018

 

488002

 

4094003

 

10030549

 

10040750

 

10051408

 

20011158

 

20970019

 

488028

 

8533123

 

10030550

 

10040765

 

10051449

 

20011159

 

20990007

 

488035

 

8533143

 

10030552

 

10040777

 

10051477

 

20020379

 

20990009

 

488039

 

10001846

 

10030556

 

10030895

 

10051478

 

20020527

 

40010194

 

488042

 

10002349

 

10030557

 

10031127

 

10051479

 

20020841

 

40011111

 

488048

 

10002353

 

10030558

 

10031207

 

10051480

 

20020950

 

40030648

 

488052

 

10003728

 

10030559

 

10031350

 

10051481

 

20020951

 

40031062

 

489003

 

10003737

 

10030560

 

10031559

 

10051482

 

20020952

 

40031254

 

489032

 

10003739

 

10030573

 

10040204

 

10051483

 

20030499

 

40050930

 

489056

 

10003742

 

10030574

 

10040205

 

10051484

 

20030580

 

40051060

 

489068

 

10003744

 

10030577

 

10040236

 

10051485

 

20030876

 

40960006

 

489072

 

10003745

 

10030578

 

10040870

 

10051486

 

20030877

 

40960009

 

490014

 

10003747

 

10030584

 

10041535

 

10051487

 

20031103

 

40960010

 

490017

 

10003748

 

10030585

 

10041580

 

10051488

 

20031115

 

40980008

 

490019

 

10003749

 

10030586

 

10050009

 

10051489

 

20031116

 

 

 

490022

 

10003750

 

10030595

 

10050149

 

10051490

 

20031300

 

 

 

490056

 

10004144

 

10030596

 

10050173

 

10051491

 

20040196

 

 

 

490063

 

10004145

 

10030597

 

10050175

 

10051492

 

20040752

 

 

 

490068

 

10004177

 

10030694

 

10050243

 

10051493

 

20041009

 

 

 

490090

 

10004178

 

10030713

 

10050351

 

10051494

 

20041101

 

 

 

 

--------------------------------------------------------------------------------


 

2:                                       Transferred Additional Patents (by
Patent Family Case Number):    

 

188113

 

10003858

 

10040742

 

10060047

 

20031189

 

40001003

 

40040835

 

190380

 

10004311

 

10040743

 

10060048

 

20031190

 

40003983

 

40041053

 

191101

 

10010267

 

10040794

 

10060095

 

20050069

 

40004012

 

40041250

 

191152

 

10010805

 

10041284

 

10960767

 

20051305

 

40010321

 

40051009

 

191153

 

10010849

 

10050001

 

10991135

 

20051663

 

40010347

 

40051451

 

191171

 

10011250

 

10050002

 

20010631

 

20950020

 

40010348

 

40051452

 

287008

 

10020181

 

10050193

 

20010831

 

20970010

 

40010813

 

40980013

 

486047

 

10020530

 

10050454

 

20020126

 

20970013

 

40020450

 

40990010

 

488043

 

10020583

 

10050559

 

20020377

 

40030647

 

40020768

 

40990011

 

489073

 

10020972

 

10050561

 

20020709

 

40030939

 

40021019

 

 

 

490064

 

10030572

 

10051011

 

20020799

 

20970023

 

40030044

 

 

 

490108

 

10030760

 

10051407

 

20021052

 

20970033

 

40030646

 

 

 

8533135

 

10040671

 

10051608

 

20021093

 

20980001

 

40031021

 

 

 

10001121

 

10040689

 

10051609

 

20031182

 

20990004

 

40031251

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

Schedule of Transferred Intellectual Property Rights

 

The Transferred Intellectual Property Rights, subject to the terms and
conditions of this Agreement, are:

 

1.                                       Copyrights.   Those Copyrights in and
to the Business Technology, whether registered or unregistered, that are owned
by Agilent or by an Agilent Subsidiary as of the Separation Date and are
exclusively used in the Business, specifically including the Copyrights (if any)
shown in the following list:

 

2.                                       Mask Work Rights.   Those Mask Work
Rights in and to the Business Technology, whether registered or unregistered,
that are owned by Agilent or by an Agilent Subsidiary as of the Separation Date
and are exclusively used in the Business, specifically including the Mask Work
Rights (if any) shown in the following list:

 

3.                                       Database Rights.   Those Database
Rights in and to the Business Technology that are owned by Agilent or by an
Agilent Subsidiary as of the Separation Date and are exclusively used in the
Business, specifically including the Database Rights (if any) shown in the
following list:

 

4.                                       Trade Secrets.   Those Trade Secrets in
and to the Business Technology that are owned by Agilent or by an Agilent
Subsidiary as of the Separation Date and are exclusively used by Verigy in the
Business, specifically including the Trade Secrets (if any) shown in the
following list:

 

--------------------------------------------------------------------------------


 

5.                                       Trademarks.   The Trademarks shown in
the following list:

 

 

 

MARK

 

Country

 

STATUS

 

APP NO.

 

REG. NO.

 

REG. DATE

 

 

VERIGY

 

Germany

 

Pending

 

30576136.6—Filed 12/22/05

 

 

 

 

 

 

VERIGY

 

Taiwan

 

Pending

 

94061907—Filed 12/22/05

 

 

 

 

[g129781kgi001.jpg]

 

Verigy Logo

 

Germany

 

Pending

 

30576131.5—Filed 12/22/05

 

 

 

 

[g129781kgi001.jpg]

 

Verigy Logo

 

Taiwan

 

Pending

 

94061662—Filed 12/22/05

 

 

 

 

 

 

SITEMATCH

 

China

 

Registered

 

980005175

 

1396345

 

5/14/00

 

 

SITEMATCH

 

China

 

Registered

 

980005176

 

1362926

 

2/14/00

 

 

SITEMATCH

 

China

 

Registered

 

9800095174

 

1362461

 

2/7/00

 

 

SITEMATCH

 

EU

 

Registered

 

905893

 

905893

 

3/30/00

 

 

SITEMATCH

 

Japan

 

Registered

 

H10-70,486

 

4436856

 

12/1/00

 

 

SITEMATCH

 

Korea

 

Registered

 

1998-22889

 

454835

 

9/14/09

 

 

SITEMATCH

 

Korea

 

Registered

 

1998-22891

 

462078

 

12/29/09

 

 

SITEMATCH

 

Korea

 

Registered

 

1998-7132

 

58157

 

12/2/09

 

 

SITEMATCH

 

Singapore

 

Registered

 

98/03586-1

 

T98/08605A

 

8/25/98

 

 

SITEMATCH

 

Singapore

 

Registered

 

T98/08606Z

 

T98/08606Z

 

8/25/98

 

 

SITEMATCH

 

Singapore

 

Registered

 

T98/08607H

 

T98/08607H

 

8/25/08

 

 

SITEMATCH

 

Taiwan

 

Registered

 

(87)041266

 

885013

 

3/16/00

 

 

SITEMATCH

 

Taiwan

 

Registered

 

(87)041267

 

869835

 

10/1/99

 

 

SITEMATCH

 

Taiwan

 

Registered

 

(87)041268

 

121169

 

2/1/00

 

 

SMARTEST

 

Benelux

 

Registered

 

822386

 

545683

 

2/18/1994

 

 

SMARTEST

 

France

 

Registered

 

94507352

 

94507352

 

2/21/1994

 

 

SMARTEST

 

Italy

 

Registered

 

RM94C000689

 

686878

 

9/18/1996

 

 

SMARTEST

 

Spain

 

Registered

 

1806169

 

1806169

 

6/3/1996

 

 

SMARTEST

 

Sweden

 

Registered

 

94-01822

 

302466

 

6/2/1995

 

 

SMARTEST

 

UK

 

Registered

 

1562712

 

1562712

 

2/17/1994

 

 

TESTER-PER-SITE

 

US

 

Registered

 

74/248872 74/246133

 

1,723,509 2,188,950

 

10/13/1992 9/15/1998

 

 

VERSATEST

 

US

 

Registered

 

74/263230 75/246478

 

1,742,910 2,137,261

 

12/29/1992 2/17/1998

 

 

VERSATEST

 

China

 

Registered

 

3460149

 

3460149

 

7/14/2004

 

 

VERSATEST

 

Europe

 

Registered

 

003023926

 

003023926

 

1/17/2005

 

 

VERSATEST

 

Japan

 

Registered

 

2003-019574

 

4710048

 

9/12/2003

 

 

VERSATEST

 

Korea

 

Registered

 

2003-0005098

 

577123

 

3/11/2004

 

 

VERSATEST

 

Taiwan

 

Registered

 

92007270

 

1085365

 

2/16/2004

Common Law

 

93000

 

 

 

 

 

 

 

 

 

 

 

 

Pin Scale 800

 

 

 

 

 

 

 

 

 

 

 

 

Pin Scale 3600

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

6.                                       Internet Properties.   The Internet
Properties shown in the following list:

 

Domain Names

 

www.cadbucks.com

 

 

www.mvtusa.com

 

 

www.verigy.com

 

 

www.verigy.org

 

 

www.verigy.net

 

 

www.verigy.co.in

 

 

www.verigy.in

 

 

www.verigy.tw

 

 

www.verigy.com.tw

 

 

www.verigy.co.uk

 

 

www.verigy.us

 

--------------------------------------------------------------------------------


 

EXHIBIT E

Schedule of Business Technology

 

Business Technology:

 

•                  All Technology used in designing, developing, manufacturing,
selling or supporting the Verigy Products as they exist as of the Separation
Date;

 

•                  All Technology used in the conduct of the Business as of the
Separation Date.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

Transferred Licenses

 

The agreements between Agilent, or an Agilent Subsidiary, and a Third Party as
shown in the following list:

 

--------------------------------------------------------------------------------


 

Exhibit 10.68

 

INTELLECTUAL PROPERTY MATTERS AGREEMENT

W I T N E S S E T H

ARTICLE I DEFINITIONS AND RULES OF CONSTRUCTION

ARTICLE II TRANSFERRED INTELLECTUAL PROPERTY RIGHTS AND TECHNOLOGY

ARTICLE III LICENSES TO VERIGY

ARTICLE IV LICENSES TO AGILENT

ARTICLE V ADDITIONAL INTELLECTUAL PROPERTY RELATED MATTERS

ARTICLE VI CONFIDENTIAL INFORMATION

ARTICLE VII LIMITATION OF LIABILITY & WARRANTY DISCLAIMER

ARTICLE VIII TRANSFERABILITY AND ASSIGNMENT

ARTICLE IX COMPETITIVE RESTRICTIONS

ARTICLE X MISCELLANEOUS

EXHIBIT A

EXHIBIT B FORM OF INTELLECTUAL PROPERTY RIGHTS ASSIGNMENT

EXHIBIT C Schedule of Transferred Patents

EXHIBIT D Schedule of Transferred Intellectual Property Rights

EXHIBIT E Schedule of Business Technology

EXHIBIT F Transferred Licenses

 

--------------------------------------------------------------------------------